Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 62703880, filed 07/27/2018

Claims 6-21 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Fujita et al. [US 20180314238 A1, 2018-11-01], in view of Fontenot et al. [US 20140279985 A1, 2014-09-18]. 

With respect to claims 6 and 12, the claims limitations of a method for managing a database using self-validating delta tables ([0003] a process monitoring system (control system 1) judges the state of a plant, on the basis of time-series data outputted from field devices that measure state quantities in an industrial process, and change trends in the state quantities, and displays the state and the state quantities), the method comprising: 
storing, by one of a client or a server [e.g. cloud server], a state table in non-transitory memory [e.g. stored judgment tables] ([0101] The server apparatus 50 is a cloud server communicably connected to at least the data processing apparatus 20′ via the network NW. The server apparatus 50 includes a storage device 55. Judgment tables are previously stored in the storage device 55. For example, when detecting a connection to the data processing apparatus 20′ via the network NW, the server apparatus 50 reads the judgment tables from the storage device 55. The server apparatus 50 transmits the read judgment tables to the data processing apparatus 20′. In addition, when the judgment table stored in the storage device 55 has been updated, the server apparatus 50 may transmit the updated judgment table to the data processing apparatus 20′); receiving [e.g. data acquisition device 22 acquires time-series data of each channel. In addition, the data acquisition device 22 receives judgment tables from the server apparatus 50], by another of the client or the server [e.g. data processing] a delta table [e.g. point in time judgment tables] from the one of the client or the server via a network ([0104-0105] the data processing apparatus 20′ includes the data acquisition device 22, the change trend determination device 23, the change trend aggregation device 24, the storage device 25, the comparison device 26, and the notification output device 28, as in the data processing apparatus 20 illustrated in FIG. 2.
 The data acquisition device 22 acquires time-series data of each channel. In addition, the data acquisition device 22 receives judgment tables from the server apparatus 50. The data acquisition device 22 stores (caches) the received judgment tables in the storage device 25. When judgment tables have already been stored in the storage device 25, the data acquisition device 22 updates the already stored judgment tables to the newly acquired judgment tables. A judgment table for each event to be stored is used to be compared with change trend data inputted from the change trend aggregation device 24), 
wherein the delta table [e.g. Fig. 6,  outputs information table] comprises a first cell and a second cell, wherein the second cell has a delta value [e.g. point in time current data] and the first cell has a revert value [e.g. original point in time data], [e.g. judgment table] ([0107] FIG. 6, the comparison device 26 compares state values indicated by the judgment table with state values indicated by the change trend data over the period); and
wherein the delta value indicates a delta to a state table and the revert value equals an original state of the state table ([0108] Fig. 5 and Fig. 6,.the comparison device compares change trend data indicating a set of change trends in observed values of the channels within a predetermined time up to the current point in time with a judgment table previously stored in the storage device, the judgment table indicating change trends in observed values at each point in time within the predetermined time. The notification output device outputs a notification related to a temporal change in observed values on the basis of the comparison result);
determining [e.g. determining outputs notifications], by the another of the client or the server [e.g. the control system 1 or 1′] whether a current value in the state table corresponding to the original state of the state table exists ([0109-0110] the data processing system (for example, the control system 1 or 1′) the above-mentioned data processing apparatus and the notification apparatus (for example, the terminal apparatus 10) that gives the notification.
Fig. 4 [0087-89] the data acquisition device 22 acquires time-series data indicating an observed value at each point in time, channel by channel, from the field devices 42. 
The change trend determination device 23 calculates a slope indicating a change trend in accordance with a time of an observed value at each point in time, for the observed value at the point in time, channel by channel. Furthermore, the change trend determination device 23 discretizes the value of the calculated slope, and determines its state value. Data processing then aggregates state values of n points in time up to the current point in time to throughout m channels, and forms change trend data); and 
determining, by the another of the client or the server, whether the revert value [e.g. state value] matches the corresponding current value [e.g. change trend value] in the state table [e.g. judgment table] ([0091] Fig. 4, the comparison device 26 determines whether or not there is a judgment table presenting a pattern of change trends matching the pattern of the change trends indicated by the change trend data. If it has been determined that the matching pattern is present (step S110 YES), data processing proceeds to a process of step S112. If it has been determined that the matching pattern is not present (step S110 NO), data processing returns to the process of step S102).
Fujita does not teach in response to determining that the current value in the state table exists and determining that the revert value matches the current value, modifying, by the another of the client or the server, the current value of the state table based on the delta value of the delta table. 
Fontenot teaches in response to determining that the current value in the state table exists [e.g. validating a modified value] and determining that the revert value matches the current value, modifying, by the another of the client or the server [e.g. determines whether the current hash value and the reference hash value match), the current value of the state table based on the delta value of the delta table [e.g. replaces the reference hash value located in hash reference table 115 with the updated hash value stored in hash update table] ([0040-0047] FIG. 4 is a flowchart showing steps taken in an integrity measurement module validating a modified computer program's integrity prior to executing the computer program. Integrity measurement module processing commences at 400, whereupon the integrity measurement module (integrity measurement module 105) receives a request to execute a computer program. 
The integrity measurement module determines whether the current hash value and the reference hash value match. 
When current hash value matches the updated hash value, whereupon the integrity measurement module replaces the reference hash value located in hash reference table 115 with the updated hash value stored in hash update table).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Fujita with updated current value with modified value of Fontenot. Such a modification would provide the computer program reverts back to its original form to maintain the computer program's integrity within the trusted computing environment (Fontenot [0003]).

With respect to dependent claim 7, Fujita as modified by Fontenot further teaches wherein the delta table comprises a set of tables including a first table (Fujita [0016] current point in time with judgment tables previously stored in a storage device) and a second table, and wherein the first cell is included in the first table and the second cell is included in the second table (Fujita [0017]  wherein the judgment table is stored event by event in the storage device, the comparison device specifies the judgment table with the highest degree of matching with the change trend data, and the notification output device outputs information on an event corresponding to the judgment table specified by the comparison device). 

With respect to dependent claim 8, Fujita as modified by Fontenot further teaches wherein the first cell and the second cell correspond to a single record (Fujita [0105] the data acquisition device 22 stores (caches) the received judgment tables in the storage device 25. When judgment tables have already been stored in the storage device 25, the data acquisition device 22 updates the already stored judgment tables to the newly acquired judgment tables. As described above, a judgment table for each event to be stored is used to be compared with change trend data inputted from the change trend aggregation device 24).

With respect to dependent claim 11, Fujita as modified by Fontenot further teaches wherein the delta table is received by the client device in response to a processing request made by the client device, wherein the processing request was distributed to a plurality of servers by the client device (Fujita [0034] the control apparatus 30 may be configured in such a manner as to function as, for example, a PLC (programmable logic controller) in a DCS (distributed control system) or a FA (factory automation). 
Fujita [0122] Fig. 5, it is assumed that the terminal apparatus 10 and the data processing apparatus 20 belong to different network layers, respectively. However, the configuration of the control system 1 is not limited to this. The control system 1 according one or more embodiments of the invention may have a horizontal distribution configuration. In the horizontal distribution configuration, for example, the terminal apparatus 10, the control apparatus 30, the I/O module, and the field device 42 may be connected to the same network layer).

With respect to dependent claim 13, Fujita as modified by Fontenot further teaches validating, based on the value in the state table for the respective record, the combined delta table and the state table; and combining the combined delta table and the state table to create the modified state table (Fujita [0105] the data acquisition device 22 acquires time-series data of each channel. In addition, the data acquisition device 22 receives judgment tables from the server apparatus 50. The data acquisition device 22 stores (caches) the received judgment tables in the storage device 25. When judgment tables have already been stored in the storage device 25, the data acquisition device 22 updates the already stored judgment tables to the newly acquired judgment tables. As described above, a judgment table for each event to be stored is used to be compared with change trend data inputted from the change trend aggregation device 24).

With respect to dependent claim 14, Fujita as modified by Fontenot further teaches wherein each delta table includes a record comprising a first cell and a second cell, wherein the first cell comprises the delta value and the second cell comprises the revert value, and wherein the delta value indicates a delta to the initial state table and the revert value indicates an original state of the initial state table (Fujita [0030] the device management terminal is a device mainly for maintenance personnel to manage the operating state of the control apparatus 30, and further the state of the plant facility 40. The terminal apparatus 10 may generate various pieces of instruction information on the basis of, for example, operation signals in accordance with operations accepted by an operation input device. The instruction information includes information for manipulating the operating state of the control apparatus 30, such as the start and stop of control and a control parameter. The terminal apparatus 10 transmits the generated instruction information to the control apparatus 30. The terminal apparatus 10 may be configured in such a manner as to function as, for example, a personal computer, a workstation, a business-grade mobile terminal apparatus (a tablet), or a multi-function mobile phone).

With respect to dependent claim 15, Fujita as modified by Fontenot further teaches wherein each delta table comprises a set of tables comprising a first table with a first cell and a second table with a second cell, wherein the first cell comprises the delta value and the second cell comprises the revert value, and wherein the delta value indicates a delta to the initial state table and the revert value indicates an original state of the initial state table (Fujita [0017]  wherein the judgment table is stored event by event in the storage device, the comparison device specifies the judgment table with the highest degree of matching with the change trend data, and the notification output device outputs information on an event corresponding to the judgment table specified by the comparison device).

Regarding claims 16; the instant claims recite substantially same limitations as the above-rejected claim 11 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 18, Fujita as modified by Fontenot further teaches wherein each server is assigned a different sub-task of an overall task by the client device (Fujita [0124] a part or all of the terminal apparatus 10, the data processing apparatus 20, and the control apparatus 30 may be realized as an integrated circuit such as LSI (large scale integration). Each functional block of the terminal apparatus 10, the data processing apparatus 20, and the control apparatus 30 may be made as a processor. Moreover, a part or all of the functional blocks may be integrated into the processor…).

With respect to dependent claim 19, Fujita as modified by Fontenot further teaches determining the value in the state table for the respective record based on a value of a revert role for the respective record (Fujita [0093-0094] a specific example of the judgment table is described. FIG. 6, each row and each column indicate a channel and time. For example, state values at time t.sub.-n are “constant” in all the channels. State values of channels a, b, c, . . . , m at the current point in time to indicate “sudden increase,” “sudden increase,” “sudden decrease,” . . . , “constant,” respectively.
The case where the comparison device 26 determines whether or not state values indicated by a judgment table completely match state values indicated by change trend data throughout channels at each of times t.sub.n to t.sub.0 is illustrated by example. However, the aspect of the determination by the comparison device 26 is not limited to this. The comparison device 26 may determine that a notification level is increased as the matching period is increased. Hence, information on the notification level may be predetermined for each period in the storage device 25. The notification level is a degree that brings the user's attention to a notification from the terminal apparatus 10….).

With respect to dependent claim 20, Fujita as modified by Fontenot further teaches wherein a system component initiating a task tracks where data is distributed across the network (Fujita [0028] a controlled system that is a control target of the control apparatus 30 is a plant facility 40. The terminal apparatus 10, the data processing apparatus 20, and the control apparatuses 30-1 and 30-2 are communicably and wired or wirelessly connected via a network NW. All or any two of the terminal apparatus 10, the data processing apparatus 20, and the control apparatus 30 may be configured in such a manner as to function as a single integrated apparatus).

		Claims 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Fujita in view of Fontenot , as applied to claims 6 and 12, further in view of Bobbala et al. [US 20190384847 A1, 2019-12-19].

With respect to dependent claim 9, Fujita as modified by Fontenot does not teach a pointer to the state table is stored by the client device that receives the delta table.
Bobbala teaches a pointer to the table is stored by the client device that receives the linked table ([0115] the database functionality of union, intersect and minus are used to compare data and classify logical objects. Specifically, database links are created to connect one database to the other database (i.e. source to target and target to source). While querying tables, suffix or prefix can be added to table name, e.g., table@remote_link, remote_link.table).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Fujita as modified by Fontenot with pointer to receive linked delta table of Lopez. Such a modification would allow data associated with a particular object can be spread across multiple relational database tables, where one relational database table can cross-reference to one or more other relational database tables (Lopez [0003]).

With respect to dependent claim 17, Fujita as modified by Fontenot does not teach wherein each delta table is assigned a sequence number as it is received.
Bobbala teaches wherein each table is assigned a sequence number as it is received ([0044] a Source database and a Target database to be compared and merged in such a way that logically relevant data is considered and merged while ignoring irrelevant differences (e.g., object identifiers which in this context refers to the sequence number/identifier (ID) of database table) and that all dependencies across relational database tables are considered and merged).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Fujita as modified by Fontenot with each table is assigned a sequence number as it is received of Bobbala. Such a modification would provide identifier that is unique within the database (Bobbala [0005]).

With respect to dependent claim 21, Fujita as modified by Fontenot does not teach storing an algebraic expression indicating a sequence of delta tables combined with a given state table.
Bobbala teaches combined sequence of tables ([0044] a Source database and a Target database to be compared and merged in such a way that logically relevant data is considered and merged while ignoring irrelevant differences (e.g., object identifiers which in this context refers to the sequence number/identifier (ID) of database table) and that all dependencies across relational database tables are considered and merged).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Fujita as modified by Fontenot with combine sequence of tables of Bobbala. Such a modification would allow compare two SDB databases across relational database tables (Bobbala [0083]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujita in view of Fontenot , as applied to claims 6 and 12, further in view of Lopez et al. [US 20170300519 A1].
 
With respect to dependent claim 10, Fujita as modified by Fontenot does not teach wherein modifying the state table based on the delta table comprises determining a pointer that indicates the end of the state table redirecting the pointer to the beginning of the delta table.
Lopez teaches determining a pointer that indicates the end of the state table redirecting the pointer to the beginning of the delta table ([0080] a starting table can be selected among the data tables within subset (B). In an aspect, the starting table can be the data table with the largest number of data records in this subset. In FIG. 2, Table 2 can be selected as the starting table. Thus, the starting table contains selected variables ("Client," "Number"), and connecting variables ("Date," "Product"). These connecting variables link the starting table (Table 2) to the boundary tables (Tables 1 and 3))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Fujita as modified by Fontenot with a pointer redirecting to the start of the referenced table of Lopez. Such a modification would allow determining an update to the data model and if the data model is updated to add, delete, or edit a table, the other tables can be updated to reflect the update (Lopez [0118]).

Response to Amendment
In response to the 04/21/2022 office action claims 6 and 12 have been amended, no new claim has been added, and no claim has been cancelled. Claims 6-21 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/21/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153